Citation Nr: 0033605	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a separate rating for shortening of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran's representative, in his September 2000 
Appellant's Brief, has raised additional claims of clear and 
unmistakable error in a December 1958 RO rating decision, 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350(a), and entitlement to service connection for right 
ankle instability and limitation of motion, as being 
secondary to the service-connected muscle injury to Group XI, 
with fracture of the tibia and fibula, and with shortening of 
the right leg.  These issues are referred to the RO for 
appropriate action.

The Board also notes that a September 1997 VA examination 
report contains a finding of restriction of motion of the 
right knee, as secondary to treatment for service-connected 
chronic osteomyelitis of the right tibia.  This claim is also 
referred to the RO for appropriate action.

The veteran, on a VA Form 21-4138 Statement in Support of 
Claim, received in June 1999, requested a hearing before a 
hearing officer at the RO.  In an August 1999 statement the 
veteran withdrew his request for a hearing.  The Board, 
therefore, finds the veteran has withdrawn his request for a 
personal hearing.  See 38 C.F.R. § 20.704(e) (2000).

The February 1998 RO rating decision also denied service 
connection for post-traumatic stress disorder and granted an 
extension of a 20 percent rating for chronic osteomyelitis of 
the right tibia.  As no notice of disagreement and 
substantive appeal appear of record as to those issues, 
however, they are not before the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000); Marsh v. West, 
11 Vet. App. 468, 470 (1998); Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); Garlejo v. Brown, 10 Vet. App. 
229, 232 (1997).



FINDING OF FACT

Service connection has previously been granted for shortening 
of the right leg, and fracture of the tibia and fibula, as 
part of the veteran's service-connected disability of muscle 
injury to Group XI.


CONCLUSION OF LAW

The veteran's claim for a separate rating for shortening of 
the right lower extremity lacks legal merit or lack of 
entitlement under the law.  See 38 C.F.R. 
§§ 4.14, 4.56(d)(4), 4.71a, Diagnostic Code 5275, 4.73, 
Diagnostic Code 5311 (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested a separate rating for the 
shortening of his right leg due to his service-connected 
muscle injury to Group XI, and fracture of the tibia and 
fibula with shortening of the right leg, rated currently and 
since October 1946, as being 30 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5311 (2000).

38 C.F.R. § 4.73, Diagnostic Code 5311 provides that a 30 
percent rating is warranted for a severe injury of Group XI 
muscles.  A reading of 38 C.F.R. § 4.56(d)(4), however, 
reveals that this regulation provides that a severe injury of 
muscles is a type of injury that is a "[t]hrough and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring."  (emphasis added).  
Thus, fractures of bones are included within the assigned 30 
percent rating for a severe injury of Group XI muscles.

The rating criteria, Diagnostic Code (DC) 5275, which rates 
shortening of the bones of the lower extremities, contains a 
notation that a rating under DC 5275 is not to be combined 
with other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a.  By using the word 
"combined" in this context, the regulation provides that a 
separate rating may not be granted for shortening of the 
bones of the lower extremities due to a gunshot or shell 
fragment wound when the rating for a gunshot or shell 
fragment wound includes fractures or faulty union in the same 
extremity.  Accordingly, as DC 5311 specifically contemplates 
a bone fracture as part of a severe rating for muscle injury, 
a separate rating for shortening of the right lower extremity 
due to service-connected muscle injury to Group XI (which 
includes fracture of the tibia and fibula and with shortening 
of the right leg) is not warranted.  See also 38 C.F.R. 
§ 4.14 (evaluation of the same disability under various 
diagnoses is to be avoided). 

The Board also tangentially notes that the most recent 
examination of the veteran, being a VA examination in 
September 1997, revealed his right leg was shortened by 1 
inch.  Under DC 5275, a compensable (10 percent) rating is 
not warranted unless there is shown to be at least a 
shortening of 1 1/4 inches.  See 38 C.F.R. § 4.71a, DC 5275.  
"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis, 6 Vet. App. at 430.


ORDER

A separate rating for shortening of the right lower extremity 
due to service-connected muscle injury to Group XI, with 
fracture of the tibia and fibula, and with shortening of the 
right leg, is denied.

		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

